          Case 4:18-cv-01885-HSG Document 619 Filed 02/12/19 Page 1 of 4



1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
3    Natalie D. Lieber (admitted pro hac vice)       Joyce L. Nadipuram (admitted pro hac vice)
     ndlieber@venable.com                            jnadipuram@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Caitlyn N. Bingaman (admitted pro hac vice)
     cgerson@venable.com                             cnbingaman@venable.com
5    Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
6    Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17

18                                UNITED STATES DISTRICT COURT

19                              NORTHERN DISTRICT OF CALIFORNIA

20                                       OAKLAND DIVISION

21

22    IN RE KONINKLIJKE PHILIPS PATENT                     Case No. 4:18-cv-01885-HSG-EDL
      LITIGATION
23                                                         PHILIPS’ MOTION TO REMOVE
                                                           INCORRECTLY FILED
24                                                         DOCUMENT, DOCKET NO. 614-6;
                                                           [PROPOSED] ORDER
25

26

27

28
                                                     1
      PHILIPS’ MOTION TO REMOVE INCORRECTLY FILED DOCUMENT, DOCKET NO. 614-6;
                                  [PROPOSED] ORDER
                                  CASE NUMBER 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 619 Filed 02/12/19 Page 2 of 4



1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2           PLEASE TAKE NOTICE that Plaintiffs Koninklijke Philips N.V. and U.S. Philips
3    Corporation (collectively, “Philips”) hereby respectfully requests that an order be granted to remove
4    Docket No. 614-6 from the ECF docket for this matter on the ground that it discloses confidential
5    information of Philips that should have been redacted at the time of filing.
6           By way of background, Philips originally sent the document filed as Docket No. 614-6 to
7    Defendants Acer, Inc., Acer America Corporation, ASUSTeK Computer Inc., and ASUS Computer
8    International (collectively, “Acer/ASUS”) without a confidentiality designation under the Protective
9    Order in this case. That document was subsequently filed as Exhibit 6 to Philips’ and Acer/ASUS’s
10   January 30, 2019 Joint Letter to Magistrate Judge Laporte (Docket No. 614) (“Joint Letter”).
11          After the Joint Letter was filed, it came to counsel for Philips’ attention that a portion Exhibit
12   6 to the Joint Letter discloses Philips’ confidential information, and therefore that portion should
13   have been sent to Acer/ASUS with the “Highly Confidential – Outside Counsel Only” designation
14   under the Protective Order in this action. That omission was inadvertent, and that portion of Exhibit
15   6 has since been resent to Acer/ASUS with the “Highly Confidential – Outside Counsel Only”
16   designation.
17          Now that the designation has been corrected, Philips will also be filing a corrected version of
18   the entire Joint Letter with redacted and unredacted versions of Exhibit 6, along with an
19   Administrative Motion to File Under Seal the unredacted version of Exhibit 6.
20          For these reasons, Philips respectfully moves the Court to remove Docket No. 614-6
21   permanently from the Court’s public docket and ECF.
22

23

24

25

26

27

28
                                                        2
      PHILIPS’ MOTION TO REMOVE INCORRECTLY FILED DOCUMENT, DOCKET NO. 614-6;
                                  [PROPOSED] ORDER
                                    CASE NUMBER 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 619 Filed 02/12/19 Page 3 of 4


     Dated: February 12, 2019                   Respectfully submitted,
1

2    Chris Holland (SBN 164053)                 /s/ Robert S. Pickens
     Lori L. Holland (SBN 202309)               Michael P. Sandonato (admitted pro hac vice)
3    HOLLAND LAW LLP                            John S. Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800           Christopher S. Gerson (admitted pro hac vice)
4    San Francisco, CA 94104                    Natalie D. Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                  Jonathan M. Sharret (admitted pro hac vice)
5    Fax: (415) 200-4989                        Daniel A. Apgar (admitted pro hac vice)
     cholland@hollandlawllp.com                 Sean M. McCarthy (admitted pro hac vice)
6    lholland@hollandlawllp.com                 Robert S. Pickens (admitted pro hac vice)
                                                Joyce L. Nadipuram (admitted pro hac vice)
7                                               Caitlyn N. Bingaman (admitted pro hac vice)
8                                               VENABLE LLP
                                                1290 Avenue of the Americas
9                                               New York, New York, 10104
                                                +1 (212) 218-2100
10                                              +1 (212) 218-2200 facsimile
                                                philipsprosecutionbar@venable.com
11
                                                Attorneys for Plaintiffs Koninklijke Philips
12
                                                N.V. and U.S. Philips Corporation
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
     PHILIPS’ MOTION TO REMOVE INCORRECTLY FILED DOCUMENT, DOCKET NO. 614-6;
                                 [PROPOSED] ORDER
                                 CASE NUMBER 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 619 Filed 02/12/19 Page 4 of 4


                                         [PROPOSED] ORDER
1
            The Court has now considered Plaintiffs Koninklijke Philips N.V. and U.S. Philips
2
     Corporation’s Motion to Remove Incorrectly Filed Document, Docket No. 614-6 (“the Motion”).
3
     Having considered the moving papers before it and finding good cause,
4
            The Court hereby grants the Motion and orders that Docket No. 614-6 be removed from the
5
     docket for this matter.
6

7
     IT IS SO ORDERED.
8

9
     Dated: ________________, 2019                  ________________________________
10
                                                    HON. HAYWOOD S. GILLIAM, JR.
11                                                  UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
      PHILIPS’ MOTION TO REMOVE INCORRECTLY FILED DOCUMENT, DOCKET NO. 614-6;
                                  [PROPOSED] ORDER
                                  CASE NUMBER 4:18-CV-01885-HSG-EDL
